OPINION OF THE COURT
PER CURIAM:
This is an appeal from the district court’s order affirming an order of the referee in bankruptcy. The order required the appellants, officers and shareholders of the bankrupt corporation, to surrender certain monies to the trustee of the bankrupt. The order was made after the referee determined that the bankruptcy court had summary jurisdiction to determine the merits of the trustee’s application for a turnover order.
The record discloses overwhelming evidence to support both the determina*1400tion of summary jurisdiction and the issuance of the turnover order. The order of the district court will be affirmed.